IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-85,165-01


                         EX PARTE ROY EUGENE USSERY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 955938-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to comply

with sex offender registration requirements and sentenced to two years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his plea was involuntary, his counsel was ineffective, and his

conviction was illegal because he was prosecuted and sentenced for a third degree felony when the

offense was really a state jail felony.
                                                                                                    2

       Both the State and the trial court agree that Applicant is entitled to relief. Ex parte Huerta,

692 S.W.2d 681 (Tex. Crim. App. 1985). We agree.

       Relief is granted. The judgment in Cause No. 955938 in the 184th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 22, 2016
Do not publish